Citation Nr: 1430138	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-33 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether it was proper to discontinue apportionment of the Veteran's benefits administered by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from September 1978 to December 1995.  The appellant and the Veteran are the biological parents of the child, JE.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A note in the file indicates that the Veteran failed to appear for a May 2014 Board hearing.


FINDINGS OF FACT

1.  JE was born in June 1988 to the Veteran and the appellant.

2.  JE graduated from high school on July 23, 2008.

3.  JE continued to be a "child" as defined by VA until July 23, 2008.

4.  The appellant's claim for continuation of the apportionment was received on August 20, 2007.

5.  The Veteran agreed to an apportionment of $143 per month in September 2003, and paid the appellant $143 per month through June 2006.

6.  The continuation of the apportionment in the amount of $143 per month until July 23, 2008, does not cause undue hardship for the Veteran.

CONCLUSION OF LAW

The criteria for an apportionment of $143 of the Veteran's VA benefits to the appellant on behalf of JE, from August 1, 2007 through July 23, 2008, are met.  38 U.S.C.A. §§ 1155, 5307 (West 2002); 38 C.F.R. §§ 3.400(e), 3.450, 3451 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

This appeal concerns a benefit provided under Chapter 53, Title 38, of the United States Code.  As such, the rules governing VA notice and assistance upon receipt of a claim for benefits, as outlined by the VCAA and in the provisions listed above, do not apply to claims for benefits provided under chapters other than Chapter 51.  However, VA rules include special procedural requirements for simultaneously contested claims, such as claims involving apportionment.  38 C.F.R. §§ 19.100, 19.101, and 19.102 (2013).

Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the statement of the case.  38 C.F.R. §§ 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is furnished to the other contesting parties, to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim.  38 U.S.C.A. § 7105A (West 2002); 38 C.F.R. § 19.102 (2013).

Both the Veteran and the appellant have been provided a copy of the July 2009 statement of the case, and both have been informed of the right to submit evidence as well as the right to a hearing.  Financial information from both parties has been obtained.  Neither party has referenced any pertinent, obtainable evidence that remains outstanding.  Based on the foregoing, the Board finds that the Veteran and the appellant have had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.

Analysis

On June 27, 1988, JE was born to the Veteran and the appellant.  In a September 2003 statement, the Veteran agreed to an apportionment amount of $143 per month to support his son.  In an October 2006 decision, the Board denied the appellant's request for an increase in the apportionment of the Veteran's VA compensation benefits on behalf of the child for more than $143.  An RO letter dated in June 2007, notes that an apportionment of $143 per month ran until June 27, 2006, the date JE turned 18 years of age. 

In August 2007 the appellant requested that the apportionment be extended beyond June 2006 as JE had not yet graduated from high school.

A veteran's pension and compensation benefits may be apportioned on behalf of his or her children if the veteran is not residing with such children, and other requirements are met.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.452.  Such apportionments are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3451.  Finally, 38 C.F.R. §§ 3.500(d) provides that apportionment is to be discontinued when reason for apportionment no longer exists.

In general, the term child of the veteran includes an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  
38 C.F.R. § 3.57.

In addition, without regard to any other provision regarding apportionment, where hardship is shown to exist, a Veteran's compensation may be specially apportioned to the Veteran's dependents as long as such apportionment would not cause undue hardship to other persons in interest including the veteran.  38 C.F.R. § 3.451.  The special apportionment was apparently designed to provide for an apportionment in situations where a Veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving additional support to "dependents."

Records indicate that JE graduated from high school on July 23, 2008.  This document is sufficient for the Board to conclude that JE continued to be a "child" as defined by VA until July 23, 2008. 38 C.F.R. § 3.57.  Further, the appellant demonstrated a need for support for this time period based on her limited means. See Financial statement dated February 2008. As such, the "reason" for the apportionment in this case did not end in June 2006.

The Board has considered whether the amount apportioned would result in "undue hardship" to the Veteran.  The pertinent regulation does not define what constitutes "undue hardship."  Initially, the Board notes that the Veteran's April 2008 Financial Status Report indicates that the Veteran had a monthly income of $3287.11. Other records reveal that $901 of that is compensation from VA.  The Veteran's wife had an income of $1800 per month. He reports monthly expenses of $5437, exceeding their monthly combined income by $349.  

However, the Veteran's monthly expenses include $1140 for food, utilities and heat; $1800 for installment debt; and another $1357 in "other living expenses." This amount is unexplained and does not cover the other expenses noted.  The submissions also indicate that the Veteran filed for bankruptcy and had to pay $300 per month to the bankruptcy trustee from June 2005, for a period of 54 months or 4.5 years (ending sometime in January 2010).  Presumably this amount is included in his monthly installment payments noted on his April 2008 financial disclosure form. 

The Board further notes that the amount of apportionment ($143) for this period of time (August 2007 to July 2008) is approximately 16 percent of the Veteran's $901 monthly VA compensation benefit. Moreover, the Board notes that until June 2006, after the bankruptcy payments began, and presumably with similar expenses and income as present in 2008, the Veteran was able to meet his apportionment obligaition of $143 per month without undue hardship.  Accordingly, the Board finds that the evidence does not support a finding that continuing the apportionment until July 23, 2008, would cause the Veteran undue hardship during the time period in question.  Significantly, the Board again notes that the Veteran agreed and consented to an apportionment dollar amount of $143 in September 2003.

As noted, the "reason" for the apportionment in this case did not end in June 2006.  The Board here observes, however, that the RO had no evidence in June 2006 that the Veteran's apportionment should not have ended in June 2006.  It appears that it was not until August 2007 that the RO was informed that JE was still attending high school.  Further, despite the RO's attempts to confirm JE's status as a student, it was not until the receipt of JE's diploma in August 2009 that VA was able to objectively determine that JE had not finished high school until July 23, 2008.

With regard to the effective date of the apportionment, the record reflects that the appellant filed a claim for continuation of the apportionment on August 20, 2007.  The effective date of an apportionment award on other than an original claim is the first day of the month in which the claim is received for apportionment, except if the apportionment was interrupted, then the effective date will be the day following the last date of payment if the claim is received within one year of that date. 38 C.F.R. § 3.400(e)(1) (2013).  

In the present case, the apportionment was interrupted as of June 2006, and the appellant did not file her claim for continuation until August 20, 2007, more than one year after the interruption. Accordingly, the Board finds that the effective date for the appellant's claim for continuation of the  apportionment is the first day of the month in which her claim for continuation was received, August 1, 2007. Thus, the continuation of the apportionment should run from August 1, 2007, through July 23, 2008.

ORDER

The criteria for an apportionment of $143 per month of the Veteran's VA compensation benefit for his dependent child JE were met for the period from August 1, 2007, through July 23, 2008.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


